Citation Nr: 0334407	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  02-06 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased rating for laceration scarring of 
the right (minor) thumb, post-operative status, with removal 
of the radial sesamoid, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel




INTRODUCTION

The veteran served on active duty from October 1973 to 
November 1977.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which denied the benefits sought on 
appeal.


REMAND

The evidence of record shows that in September 2000, the 
veteran requested an increase in his VA compensation benefits 
due to increased disability in his right thumb.  He also 
requested that he be granted service connection on a 
secondary basis for osteoarthritis of the right thumb.  The 
veteran submitted private treatment records dated in 1998 and 
1999 and the RO obtained VA treatment records dated through 
October 2000.

The veteran underwent VA examination of the right thumb in 
October 2000 and complained of an increased weakness and 
restriction of motion of the thumb since his last VA 
examination in 1998.  He related having intermittent numbness 
and tingling and varying degrees of pain characterized as 
throbbing located at the base of the thumb with occasional 
radiation into the wrist.  The veteran also complained of 
symptom flare-ups with activity and weather changes.  Upon 
examination, the scarring on the right hand was described in 
detail as nontender with a minimal associated tissue loss at 
the base of the thumb with disfigurement.  Range of motion 
studies and all other clinical testing performed were 
addressed as well as x-ray results showing a solid fusion of 
the first metacarpophalangeal joint.  The examiner diagnosed 
a fusion of the right thumb metacarpophalangeal joint for 
osteoarthritis, removal of the radial sesamoid of the right 
thumb, and laceration of the right hand with scar.  There 
were no specific findings made as to functional limitations.

In November 2000, the Veterans Claims Assistance Act of 2000 
(the VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified as amended at 38 U.S.C.A. § 5100 to 5107 (West 
2002)] was signed into legislation.  The VCAA redefined the 
obligations of VA with respect to its duty to notify a 
claimant of his rights and responsibilities in substantiating 
a claim and the obligations of VA with respect to its duty to 
assist a claimant in the development of a claim.  
Additionally, judicial precedent requires that VA advise a 
claimant not only of his own responsibilities with respect to 
gathering evidence, but of VA's responsibilities in obtaining 
specific evidence on behalf of a claimant.  Also see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

A review of the record shows that the veteran was at no time 
advised of the change in the law or of his rights and 
responsibilities under the VCAA with respect to his claim on 
appeal.  Although the updated version of 38 C.F.R. Section 
3.159 was included in the statement of the case issued in 
April 2002, this notice is insufficient to meet the notice 
requirements as set forth in the VCAA and Quartuccio, supra.  
As such, this matter must be remanded to the RO to ensure 
that the veteran is given proper notice of his rights and 
responsibilities under the VCAA, advised of the specific 
evidence needed to substantiate his claim, allowed the 
appropriate time in which to respond to the notice of the 
VCAA and/or waive that response time, and to ensure that all 
duty to notify and duty to assist obligations of VA are met.  

Additionally, the record shows that the veteran has continued 
to assert that he is entitled to separate ratings for his 
scarring, arthritis, and fusion of the right thumb, including 
consideration of his loss of function during periods of 
flare-ups pursuant to 38 C.F.R. Sections 4.40, 4.45, and 
4.59.  It is noted that except as otherwise provided in the 
rating schedule, all disabilities, including those arising 
from a single entity, are to be rated separately.  See 38 
C.F.R. § 4.25.  One exception to this general rule is the 
anti-pyramiding provision of 38 C.F.R. Section 4.14, which 
states that evaluation of the same disability under various 
diagnoses is to be avoided.  See also Fanning v. Brown, 4 
Vet. App. 225 (1993).  The critical inquiry in making such a 
determination is whether any of the symptomatology is 
duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259 (1994).

The RO's rating decision continued the currently assigned 20 
percent evaluation under 38 C.F.R. Section 4.73, Diagnostic 
Code 5307, for moderately severe muscle disability of the 
non-dominant thumb.  A separate rating for osteoarthritis was 
denied as was an additional rating due to functional loss 
based on findings that additional ratings would be pyramiding 
under 38 C.F.R. Section 4.14.  In its statement of the case, 
the RO also found that there was no evidence to support the 
assignment of a separate rating for tender and painful 
scarring.

The record evidence reflects three distinct diagnoses for the 
veteran's right thumb disability.  The record also reflects 
that the veteran has continued to be treated at the VA 
medical center in Milwaukee for his right thumb disability.  
The most recent treatment records associated with the claims 
folder, however, are dated in October 2000.  

Following a complete review of the record, the Board finds 
that the medical evidence of record is insufficient to 
properly evaluate the veteran's right thumb disabilities and 
functional capacity.  Additionally, the VA examination report 
is silent as to any functional limitation which may be 
attributable to osteoarthritis as opposed to the right thumb 
fusion; it is also silent as to any limitation due to 
scarring.  As such, this matter must also be remanded for 
further development.

Therefore, this matter is REMANDED for the following action:

1.	The RO must advise the veteran of his 
rights and responsibilities under the 
VCAA.  He should be advised of the 
specific evidence needed to 
substantiate his claim and given an 
opportunity to supply additional 
evidence and/or argument, identify 
additional evidence for VA to obtain, 
or waive his right to the one-year 
response time required under the VCAA.  
The RO must review the claims file and 
ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003) as well as 38 U.S.C.A. 
Sections 5102, 5103, and 5103A (West 
2002), and any other applicable legal 
precedent.  All new evidence and/or 
arguments must be associated with the 
veteran's claims folder.  

2.	The RO should obtain any and all 
treatment records from the VAMC 
Milwaukee from October 2000 to the 
present and associate those records 
with the veteran's claims folder.

3.	After receipt of any additional 
evidence, the RO should schedule the 
veteran for an orthopedic examination 
to determine the severity of his right 
thumb disabilities and to 
differentiate the symptomatology, if 
possible.  The examiner should perform 
any and all required clinical and 
diagnostic testing to determine the 
veteran's level of functional 
limitation and render an opinion as to 
the level of any such limitation.  The 
examiner should be specifically 
requested to render an opinion as to 
any separate and distinct functional 
loss due to scarring, osteoarthritis, 
fusion of the right thumb, and removal 
of the radial sesamoid of the right 
thumb.  The examiner should also note 
whether the scar is tender and 
painful.  If the examiner is unable to 
state what limitation is a result of 
each disability, the examiner should 
so state.  All opinions rendered 
should be supported by complete 
rationale.



When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran should be furnished a supplemental statement of 
the case, and afforded a reasonable opportunity to respond 
before the record is returned to the Board for further 
review.

The purpose of this REMAND is to cure a procedural defect and 
perform additional development.  The Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the veteran until he is notified.




	                  
_________________________________________________
	Warren W. Rice, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




